Citation Nr: 0000534	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
schizoid-affective type, with posttraumatic stress disorder 
in excess of 50 percent prior to June 23, 1998.

2.  Entitlement to an increased evaluation for schizophrenia, 
schizoid-affective type, with post traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the veteran's 50 
percent evaluation for schizoid-affective type schizophrenia 
with PTSD.  Following the receipt of additional information, 
the RO, in a February 1999 rating decision, increased the 
veteran's evaluation for schizoid-affective type 
schizophrenia with PTSD to 70 percent effective June 23, 
1998.  Thus, the issues before the Board are entitlement to 
an increased evaluation in excess of 50 percent prior to June 
23, 1998 and entitlement to an increased evaluation in excess 
of 70 percent subsequent to June 23, 1998.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Also in a February 1999 decision, the RO granted entitlement 
to individual unemployability effective June 23, 1998.  The 
Board notes that the veteran has filed a notice of 
disagreement with the effective date of the determination of 
individual unemployability and that the RO has issued a 
statement of the case on this issue.  A substantive appeal as 
to this issue had not been received at the time this case was 
reviewed by the Board.  Accordingly, the timeliness or 
adequacy of a substantive appeal is not at issue.  The United 
States Court of Appeals for Veterans Claims (Court) has 
issued decisions regarding jurisdiction of the Board.  If the 
record lacks a timely filed substantive appeal in regard to a 
particular issue, the Board does not have jurisdiction.  Roy 
v. Brown, 5 Vet.App. 554 (1993).  

In a May 1999 rating decision, the RO determined that the 
veteran was incompetent for VA purposes due to his schizoid-
affective type schizophrenia with PTSD.  The veteran's 
spouse, has been appointed as his fiduciary. 


FINDINGS OF FACT

1.  Prior to June 23, 1998, the veteran's schizoid-affective 
type schizophrenia with PTSD was manifested primarily by 
hallucinations, flashbacks, depression, difficulty sleeping, 
suicidal thoughts, paranoid ideas, poor memory, and Global 
Assessment of Functioning (GAF) scores ranging from 30 to 55, 
and the inability to obtain or retain employment.

2.  The veteran's schizoid-affective type schizophrenia with 
PTSD is currently manifested primarily by hallucinations, 
flashbacks, depression, difficulty sleeping, suicidal 
thoughts, paranoid ideas, poor memory, and Global Assessment 
of Functioning (GAF) scores ranging from 41 to 47, and the 
inability to obtain or retain employment.

CONCLUSIONS OF LAW

1.  The criteria for a total schedular evaluation for 
schizoid-affective type schizophrenia with PTSD prior to June 
23, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996);38 
C.F.R. § 4.130, Diagnostic Code 9203 (1999).

2.  The criteria for a total schedular evaluation for 
schizoid-affective type schizophrenia with PTSD, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9203 (1996);38 C.F.R. § 4.130, 
Diagnostic Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his schizophrenic disability 
may be obtained, which have not already been requested by the 
VA or associated with his claims folder.  The Board 
accordingly finds that the duty to assist, as mandated by of 
38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

Service connection for schizophrenia, paranoid type, was 
granted by the RO by means of a February 1972 rating 
decision.  The RO initially assigned a 10 percent disability 
evaluation under Diagnostic Code 9203.  In February 1985, the 
RO increased the veteran's evaluation to 30 percent.  In a 
February 1989 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disorder as schizoid-
affective type schizophrenia with delayed type PTSD and 
increased the veteran's evaluation to 50 percent under 
Diagnostic Code 9203 following a period of hospitalization 
for which benefits were granted under 38 C.F.R. § 4.29.  The 
Board notes that the veteran has received benefits under 38 
C.F.R. § 4.29 on several occasions following periods of 
hospitalizations. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule for psychotic disorders directed 
that a 50 percent disability evaluation was warranted for a 
paranoid schizophrenic disorder when there was considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996).  A 70 percent 
evaluation required lesser symptomatology than that of 100 
percent, such as to produce severe impairment of social and 
industrial adaptability.  Id.  A 100 percent evaluation is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
social and industrial adaptability.  Id.  

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised rating schedule, a 50 percent disability 
evaluation is warranted for schizophrenia which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203 
(1999).  A 70 percent evaluation requires occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation 
requires total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to appellant should apply.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Karnas v Derwinski, 1 Vet. 
App. 308 (1991).  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected psychiatric disorder in 
August 1996.  Accordingly, the Board will consider both the 
old and revised criteria in evaluation the claim.

I.  Increased Rating Prior to June 23, 1998

A VA hospital report dated in May 1995, reported that the 
veteran was admitted with complaints of auditory 
hallucinations, sleep impairment, and depression.  At the 
time of admission, the veteran was cooperative, depressed, 
and anxious.  He denied suicidal or homicidal ideations.  He 
was alert and oriented.  His memory was functioning and his 
insight was fair.  The veteran's intellectual functioning was 
intact.  In June 1995, VA outpatient treatment records 
reported nervousness with palpitations.

VA outpatient treatment records dated in November 1995 report 
that the veteran was neatly dressed and groomed.  He was 
reserved but warmed with active friendliness.  He discussed 
his fears from childhood.  The assessment was paranoia, 
related to night and death, with dreams.  In March 1996, the 
veteran complained of trouble sleeping, and answered all 
questions that were asked.  The assessment was schizo-
affective disorder.  Thereafter in September 1996, VA 
outpatient treatment records note that the veteran was much 
improved on the medication.  He was sleeping better and did 
not have bad dreams.  It was noted that the veteran was 
appropriately dressed and groomed, and although quiet and 
subdued, warmed up with active friendliness.  No suicidal or 
homicidal ideations were elicited.  

However, at a March 1997 VA examination, the veteran reported 
that he was hearing voices, was not sleeping well, had a bad 
memory, couldn't be around people, and was doing worse.  On 
evaluation, he displayed a flat aspect, and appeared very shy 
with low self-esteem.  His memory and concentration were 
poor.  The examiner diagnosed a feeling affective disorder 
and determined that the GAF score was 55.  However, the 
examiner specifically noted that the veteran could not hold a 
job, had been unemployed for 12 years, and had poor 
concentration and memory.

A June 1997 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized complaining of 
hearing voices, depression, and experiencing nightmares.  On 
evaluation, his appearance was fair and his mood was 
depressed with some anxiety features.  His memory was intact 
but only fair for recent and remote events.  His judgment and 
insight were fair.  He denied suicidal and homicidal thoughts 
and there were no hallucinations noted.  The diagnosis was 
recurrent major depression.  The veteran's GAF rating was 40 
to 50, with 50 as the highest level in the past year.  It was 
noted that the veteran's activities were limited by his 
illnesses.

The veteran was again hospitalized in November 1997.  The 
discharge summary indicated he was admitted with 
schizophrenia, auditory hallucinations, and depression.  On 
evaluation, his appearance was described as fair, but he had 
good eye contact and was cooperative.  His mood and affect 
were depressed with some tension.  He admitted to auditory 
hallucination, but reported no suicidal or homicidal 
ideations.  His memory was intact, but recent memory was 
poor, and remote memory was described as fair.  The diagnoses 
included schizophrenia, paranoid type and chronic 
hemorrhoids.  The GAF rating was 30 to 40, with 40 as the 
highest rating in the last year.  It was noted that the 
veteran's activities were limited by his illnesses.

In a February 1998 rating decision, the RO granted a 
temporary total evaluation from November 6, 1997 to November 
30, 1997 under 38 C.F.R. § 4.29 for the veteran's November 
1997 hospitalization and thereafter continued the 50 percent 
evaluation.

VA medical records from March to July 1998 show that the 
veteran was seen complaining of bad dream and auditory and 
tactile hallucinations.  Paranoid type schizophrenia was 
diagnosed.

At a June 1998 VA examination, the veteran reported that he 
had been unable to hold a job since 1985 due to his nervous 
disorder and frequent hospitalizations.  The veteran's 
complaints included hearing voices, paranoid feelings, mood 
swings, nightmares and flashbacks about Vietnam, nervousness, 
depression, bad temper, trouble sleeping, isolation, and 
guilt and anger.  On evaluation, he was cooperative, but 
hyper alert with increased startle response.  His speech was 
described as under productive but he answered the questions.  
He was described as aloof with paranoid ideas and he admitted 
auditory hallucinations.  He had mood swings from depression 
to elation.  His affect was blunted to constricted and his 
insight and judgment were impaired.  The examiner found that 
the veteran had severe impairment in his social and 
industrial adaptability and was incompetent to handle his 
funds and personal affairs.  The diagnoses included paranoid 
type schizophrenia with affective features and delayed PTSD.  
His GAF rating was 41, and the examiner specifically stated 
that the veteran had severe impairment in social and 
occupational functioning and was unable to work.

In a February 1999 rating decision, the RO increased the 
evaluation for schizoid-affective type schizophrenia with 
PTSD to 70 percent, effective from the date of the June 1998 
VA examination.  Accordingly, the issues before the Board are 
entitlement to an increased evaluation in excess of 50 
percent prior to June 23, 1998, and entitlement to an 
increased evaluation in excess of 70 percent subsequent to 
June 23, 1998.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

§ 5110.  Effective dates of awards

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

. . . .

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 1991) (emphasis added).  
The corresponding VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(o)  Increases.

(1)  General.  Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400 (1999).  The Court has held that 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet App 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (1999).

In this case, the veteran's claim of entitlement to an 
increased rating for his service-connected psychiatric 
disorder was received by the RO on August 29, 1996.  
Accordingly, the earliest possible date for a rating in 
excess of 50 percent is August 29, 1995.  However, the 
medical evidence of record does not show findings that meet 
the criteria for an increased rating during this time, under 
either the old or the revised criteria.  VA outpatient 
treatment records dated in November 1995 report that the 
veteran was neatly dressed and groomed.  He was reserved but 
warmed with active friendliness.  He discussed his fears from 
childhood.  The assessment was paranoia, related to night and 
death, with dreams.  In March 1996, the veteran complained of 
trouble sleeping, and answered all questions that were asked.  
The assessment was schizo-affective disorder.  The evidence 
of record for the year preceding the date of the veteran's 
claim does not show severe impairment of social and 
industrial adaptability, nor was there evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  

Additionally, the evidence of record does not show that the 
increase in disability preceded the claim by more than a 
year, either under the old or the revised criteria.  A VA 
hospital report dated in May 1995, reported that the veteran 
was admitted with complaints of auditory hallucinations, 
sleep impairment, and depression.  At the time of admission, 
the veteran was cooperative, depressed, and anxious.  He 
denied suicidal or homicidal ideations.  He was alert and 
oriented.  His memory was functioning and his insight was 
fair.  The veteran's intellectual functioning was intact.  In 
June 1995, VA outpatient treatment records reported 
nervousness with palpitations.

The first evidence of record that the veteran experienced 
auditory hallucinations, paranoid ideas, depression, suicide 
thoughts, difficulty sleeping, nervousness, flashbacks, 
nightmares, and isolation are reports of VA examinations and 
hospitalizations beginning in March 1997.  At the March 1997 
VA examination, the examiner specifically stated that the 
veteran could not hold a job, had been unemployed for 12 
years, and had poor concentration and memory.  VA examiners, 
in June 1998 and November 1998, indicated that the veteran 
has severe impairment in social and industrial adaptability.  
The Board notes that from the March 1997 VA examination on, 
the VA examiners have been in agreement that the veteran is 
unable to work due to his schizophrenic disorder.  
Additionally, the VA examination conducted in March 1997, 
reported the GAF rating was 55, however, less than 3 months 
later during a June 1997 hospitalization, a VA examiner found 
that the veteran's GAF rating ranged from 40 to 50.  
Subsequently VA examiners indicated that the veteran's GAF 
rating ranged from 30 to 41.  

Accordingly, the Board finds that a 100 percent disability 
evaluation for schizoid-affective type schizophrenia with 
PTSD, under both the old and revised criteria, is warranted, 
effective March 31, 1997, the date of the VA examination and 
the date the increase was factually ascertainable shown to 
have occurred.  

II.  Increased Rating

The Board has determined that a 100 percent evaluation is 
warranted for the veteran's service-connected psychiatric 
disorder prior to June 23, 1998.  In so finding, the Board 
concludes that an increased rating to 100 percent is also 
granted, based upon the recorded history of the disability as 
well as the current medical findings.  

A November 1998 VAMC discharge summary revealed that the 
veteran was hospitalized complaining of hearing voices, 
feeling nervous and depressed, nightmares and flashbacks, 
trouble sleeping, suicidal thoughts, isolation, and intrusive 
thoughts.  On evaluation, he was suspicious and aloof with 
coherent but irrelevant speech.  His affect was blunted to 
constricted and his mood was anxious and depressed.  He 
admitted to auditory hallucinations and suicidal ideas and 
expressed paranoid ideas.  The veteran was placed on a locked 
ward and observed.  His condition improved and stabilized and 
he was released.  The physician noted that the veteran was 
incompetent and had severe impairment in his social and 
industrial adaptability.  His prognosis was guarded.  The 
diagnoses included paranoid type schizophrenia and delayed 
PTSD.  His GAF rating was 47.  

Accordingly, the Board finds that an increased rating of 100 
percent for schizoid-affective type schizophrenia with PTSD, 
under both the old and revised criteria, is warranted.


ORDER

A 100 percent evaluation for schizoid-affective type 
schizophrenia with PTSD, effective March 31, 1997, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  An increased rating for 
schizoid-affective type schizophrenia with PTSD, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

